DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.
     
Claims 1, 3, 5-8, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (WO 9623190 A2) in view of Schneider (US 20140091527 A1).
      
Regarding claim 1, Scott teaches An apparatus (See Title), comprising: a target area of a cardboard target mount (See Figures 1-4 which shows a target and a target mount); and a plurality of foldable portions of the cardboard target mount on opposite sides of the target area (See Fig. 1-4 which show the folding of the edges of the target to mount on the posts), the foldable portions each having a plurality of fold lines (See Figure. 2 which shows the lines where the portions are folded), wherein the foldable portions are configured to form into pockets configured to slide onto respective posts of a pair of wooden posts to securely attach the cardboard target mount in position on the pair of wooden posts (See Figures 1 and 4); and adhesive areas arranged in a selected pattern to assist in forming the foldable portions into the pockets to securely attach the cardboard target mount to the pair of wooden posts (See Pg. 3, Ln 21+ which speaks of the adhesive).  (Pg. 3, Ln 16+ speaks of the posts being made from wood.) See Figs. 1-4, Page 3, Ln 16-20 and  Ln 21+.
Schneider does teach scored fold lines. See [0082] which speaks of the use of scored lines to allow a single sheet of material to be used.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Scott with Schneider to allow a single sheet of material to be used (See [0082]).  This is desirable as this would allow for ease of manufacturing and cost reduction (these advantages are non-limiting).
      
Regarding claim 3, Scott teaches a target pattern on the target area, the target pattern indicating a destination for aiming a projectile.   See Figs. 1-4.
      
Regarding claim 5, Scott teaches peel-off coverings over the adhesive areas.   See The previous office actions did not challenge the examiner's official notice which renders these limitations as admitted prior art.
      
Regarding claim 6, Scott teaches a carrying handle integral to the apparatus.   See Item 12 which is a carrying handle.
      
Regarding claim 7, Scott teaches wherein the target area is weather-resistant.   See Page 3, Ln 21+; The cardboard is weather resistant.
      
Regarding claim 8, Scott teaches wherein the target area extends laterally beyond the foldable portions.  See Figs. 1-4; based on a review of the drawings of the instant application, the Scott reference appears to show the limitations of claim 8 as the area such as shown in Fig. 2 of Scott extends past the fold lines.
      
Regarding claim 10, Scott teaches A cardboard target mount, comprising: a target area; a plurality of foldable portions on opposite sides of the target area, the foldable portions being configured to form into pockets, each foldable portion having a plurality of scored fold lines, the pockets being configured to slide over respective wooden posts of a pair of wooden posts to securely attach the cardboard target mount in position on the pair of wooden posts; and a plurality of securing portions having adhesive areas covered by a peel-off tape, the adhesive areas arranged in a selected pattern to assist in fitting the pockets formed by the foldable portions to the wooden posts.  See Figs. 1-4, Page 3, Ln 16-20 and Ln 21+.  See the rejection on claim 1 above as claim 10 is substantially similar to claim 1.
Schneider does teach scored fold lines. See [0082] which speaks of the use of scored lines to allow a single sheet of material to be used.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Scott with Schneider to allow a single sheet of material to be used (See [0082]).  This is desirable as this would allow for ease of manufacturing and cost reduction (these advantages are non-limiting).
      
Regarding claim 11, Scott teaches a target pattern on the target area, the target pattern indicating a destination for aiming a projectile.   See Figs. 1-4.
      
Regarding claim 12, Scott teaches wherein the target pattern is printed directly on the target area.   See Figs. 1-4.
      
Regarding claim 13, Scott teaches wherein the target pattern is affixed to the target area.   See Figs. 1 and 4 show indicia printed on the target area wherein the ink will be affixed to the target area during printing.
      
Regarding claim 14, Scott teaches wherein one or more of the foldable portions has a tab extending therefrom to form a cap.   See Figs. 2-3 which show the top portion folding over forming a cap.
      
Regarding claim 15, Scott teaches wherein the adhesive areas are on the foldable portions.   See Page 3, Ln 21+ speaks of the adhesive.
      
Regarding claim 16, Scott teaches A method of manufacture, comprising: fabricating a formable mounting board; forming a plurality of fold lines on the formable mounting board at selected locations designating areas of the formable mounting board as foldable portions adjacent to a central target area, wherein the foldable portions are configured to form a pair of pockets, the pockets being configured to slide over respective wooden posts of a pair of wooden posts to securely attach the formable mounting board in position on the pair of wooden posts; applying an adhesive to the formable mounting board at selected locations relative to the foldable portions; covering the adhesives with peel-off tapes; and packaging the formable mounting board in a flat pack.   See Figs. 1-4, Page 3, Ln 16-20 and Ln 21+.  See the rejection on claim 1 above as claim 10 is substantially similar to claim 1.  The use of peel off tape on the adhesive is well known in the art.  Standard adhesive tape rolls have a protective covering to prevent unwanted adhesion until the covering is removed.
Schneider does teach scored fold lines. See [0082] which speaks of the use of scored lines to allow a single sheet of material to be used.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Scott with Schneider allow a single sheet of material to be used (See [0082]).  This is desirable as this would allow for ease of manufacturing and cost reduction (these advantages are non-limiting).
      
Regarding claim 17, Scott teaches printing a target pattern on the central target area, the target pattern indicating a destination for aiming a projectile.   See Figs. 1-4.
      
Regarding claim 18, Scott teaches comprising printing an advertisement on the central target area.   See Figs. 1-4 show printed matter on the target area wherein the type of Indica used is not considered to be patentably distinguishable.
      
Regarding claim 19, Scott teaches wherein forming fold lines comprises one or more of scoring, creasing, perforating, and pre-folding the foldable portions.   See Figs 2-3 show the tabs being folded or creased (such is non-limiting).
      
Regarding claim 20, Scott teaches wherein the formable mounting board is made of cardboard.   See Page 3, Ln 21+ speaks of cardboard.
      
Regarding claim 21, Scott teaches wherein the pair of pockets have exposed openings to receive the wooden posts. See Figs. 1 and 4 which show the wooden posts inserted into the pockets after folding.


Response to Arguments
	The applicant argues against the grounds of rejection asserted in the prior office action and has amended the claims to overcome the rejection previously asserted under 35 USC 112.  A new ground of rejection is applied to the claim set filed 5/9/2022 as shown above.
	As such, the arguments not directed towards the references utilized in the current rejection are considered moot.
	In response to the applicant’s arguments against the Scott reference the examiner is not persuaded.  Page 10 of the applicant’s response asserts:
“The Examiner points to Figures 2 and 3 of Scott, which are reproduced for convenience below together with Figures 1 and 4 of Scott. As can be seen, the flaps 36 and 38, of Scott do not have a plurality of scored fold lines, and are not configured to form into pockets configured to slide onto respective wooden posts to securely attach the cardboard target mount in position on the pair of wooden posts. Instead, sleeves are formed by folding and securing the flaps 36, 38 to the rear surface of the target portion 28, with upper and lower supports provided. See Column 2, line 49 to Column 3, line 12. The Examiner does not rely on Parker or Perrine Sr. as allegedly disclosing these features. Accordingly, claim 1 is not rendered obvious by Scott, considered alone or in combination with Parker and Perrine Sr.

In response to the above argument, the Office previously contended printed lines cannot be relied upon to distinguish the references. The independent claims recite scored lines or formed lines, which does not appear to be disclosed by the cited references. The Office also argues the Scott apparently could be modified to form a pocket, which appears to be an admission that Scott does not disclose forming pockets configured to slide onto wooden posts. Arguing that a reference could be modified to achieve a claimed embodiment does not establish that it would be obvious to do so.

While the language and scope of independent claims 10 and 16 are not identical to the language and scope of independent claim 1, claims 10 and 16 are allowable over Scott in view of Parker and Perrine Sr. for reasons that will be apparent in view of the discussion herein. The dependent claims are allowable at least by virtue of their dependencies.”

The applicant appears to concede that Scott teaches the limitations of claim 1 except for the scored line.  The new grounds of rejection utilize Schneider (US 20140091527 A1) which utilize scored lines and exactly recite the advantage of the scored line is the ability to use a single sheet of material in the construction process.  The Scott reference utilizes the left and right flaps to form sleeves which the posts are inserted into holding the target in place on the posts and also allowing for easily adjustability and/or changing of the target.  Additionally, reference In Re Stevens where it was held that adjustability, where needed, is not a patentable advance.  (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954))  As such, making the target adjustable through easy interchanging of the target pieces or the location that the target is mounted on the posts is not considered to be a patentable advance by the examiner.  As such, the examiner is not persuaded by the applicant’s arguments.
The affidavit traversing the prior grounds of rejection has been considered.  The affidavit appears to argue for the persuasiveness of unexpected market results in view of the prior grounds of rejection.  As the grounds of rejection have changed, the examiner considers these arguments to be moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711